DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 11-15, and 16-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Per review of specifications, and drawings, Fig. 13, paragraph [00455] it appears terminal processor 1302 may control a series of processes,  Per Fig. 14, and paragraph [00457] it appears that the base station processor 1403 may control a series of processes.  It is not understood what element is controller.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 11-15 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per review of specifications, and drawings, Fig. 13, paragraph [00455] it appears terminal processor 1302 may control a series of processes,  Per Fig. 14, and paragraph [00457] it appears that the base station processor 1403 may control a series of processes.  It is not understood what element is controller.

5.	Claim limitations “controller configured” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (International Publication Number: WO 2019/050368 (A1), in view of (3GPP TSG-RAN WG1 Meeting #96, Athens, Greece, February 25-March 1, 2019, R1-1902749, Source: OPPO, Title: Correction to Type-1 HARQ-ACK Codebook only one reception.  Work item code: NR_newRAT-core, Date: 2019-02-15, now onwards Document OPPO).

Regarding Claim 1,	 Yang discloses a method performed by a terminal in a wireless communication system, the method comprising: (Yang, Fig. 13, UE 120, Page 32)
receiving, from a base station, downlink control information (DCI) indicating a plurality of semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) releases; (Yang, Fig. 13, Base Station (BS) 110, Page 32, Fig. 11, Page 25, SPS PDSCH, DCI)
obtaining a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook including a HARQ-ACK information bit corresponding to the DCI; and (Yang, Fig. 11, Page 25, HARQ-ACK codebook (i.e. semi-static codebook), and bit field/bit DAI field)
 transmitting, to the base station, the HARQ-ACK codebook,  (Yang, Fig. 11, Page 25, HARQ-ACK codebook (i.e. semi-static codebook, Fig. 13, Base Station (BS) 110, Page 32)
wherein a location in the HARQ-ACK codebook for the HARQ-ACK information bit corresponding to the DCI is same as for a corresponding SPS PDSCH reception with a lowest SPS index among the plurality of SPS PDSCH releases.  (Yang, Fig. 11, page 25, HARQ-ACK codebook, HARQ-ACK information, DCI, SPS PDSCH, HARQ-ACK information, bit field/bit DAI field)
Document OPPO further discloses and discuss recent developments related to determination to HARQ-ACK codebook determination, DCI format, SPS PDSCH release/reception, Indicator field, DAI field.  (Document OPPO: Whole Document)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Yang prior to the effective filing date of an application of the claimed invention with that of Document OPPO so that latest developments related to determination to HARQ-ACK codebook determination, DCI format, SPS PDSCH release/reception, Indicator field, DAI field be included in the method.  The motivation to combine the teachings of Document OPPO will extend the usage of fallback HARQ-ACK codebook based on UE implementation.  (Document OPPO, Reason for Change, Page 1)
 
Regarding Claim 2,	The combination of Yang, and Document OPPO disclose the method of claim 1, further comprising receiving, from the base station, a radio resource control (RRC) message including information configuring the HARQ-ACK codebook as semi-static.  (Yang, Page 14 discloses RRC/ RRC layer.  Fig. 11, page 25, HARQ-ACK codebook, Fig. 13, Base Station (BS) 110)

Regarding Claim 3,	The combination of Yang, and Document OPPO disclose the method of claim 1, wherein a value of a HARQ process number field in the DCI (Yang, Fig. 11, page 25, HARQ, DCI, and SPS PDSCH)

Regarding Claim 4,	 The combination of Yang, and Document OPPO disclose the method of claim 3, wherein the DCI is determined as a valid release, in case that a cyclic redundancy check (CRC) of a corresponding DCI format is scrambled with a configured scheduling radio network temporary identifier (CS-RNTI), a new data indicator field in the DCI is set to 0, and values of redundancy version field, modulation and coding scheme field, and frequency domain resource assignment field correspond to predetermined values. (Yang, Fig. 11, page 25 DCI.  Yang discloses about DCI through various passages in the reference, page 14 discloses about DCI format,  Yang discloses about CS-RNTI through page 12, Yang discloses about MCS and frequency domain resource assignment through page 15)
 
Regarding Claim 5,	 The combination of Yang, and Document OPPO disclose the method of claim 1, wherein the HARQ-ACK codebook is transmitted to the base station on a physical uplink control channel (PUCCH).  (Yang, Fig. 11, page 25, PUCCH, Fig. 13 Base Station (BS) 110)
  
Regarding Claim 6,	Yang discloses a method performed by a base station in a wireless communication system, the method comprising: (Yang, Fig. 13, page 32, Base Station (BS) 110)
(Yang, Fig. 13, page 32, UE 120, Fig. 11, page 25 SPS PDSCH)
receiving, from the terminal, a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook including a HARQ-ACK information bit corresponding to the DCI, (Yang, Fig. 11, page 25 HARQ-ACK codebook, HARQ-ACK information bit, and DCI)
wherein a location in the HARQ-ACK codebook for the HARQ-ACK information bit corresponding to the DCI is same as for a corresponding SPS PDSCH reception with a lowest SPS index among the plurality of SPS PDSCH releases.  (Yang, Fig. 11, page 25, HARQ-ACK codebook, DCI, and SPS PDSCH)
Document OPPO further discloses and discuss recent developments related to determination to HARQ-ACK codebook determination, DCI format, SPS PDSCH release/reception, Indicator field, DAI field.  (Document OPPO: Whole Document)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Yang prior to the effective filing date of an application of the claimed invention with that of Document OPPO so that latest developments related to determination to HARQ-ACK codebook determination, DCI format, SPS PDSCH release/reception, Indicator field, DAI field be included in the method.  The motivation to combine the teachings of Document OPPO will extend the usage of fallback HARQ-ACK codebook.  (Document OPPO, Reason for Change, Page 1)

Regarding Claim 7,	 The combination of Yang, and Document OPPO disclose the method of claim 6, further comprising transmitting, to the terminal, a radio resource control (RRC) message including information configuring the HARQ- ACK codebook as semi-static. (Yang, page 14 discloses RRC/RRC layer, page 25, HARQ-ACK codebook (i.e. semi-static codebook))
 
Regarding Claim 8,	 The combination of Yang, and Document OPPO disclose the method of claim 6, wherein a value of a HARQ process number field in the DCI indicates a release of an SPS PDSCH configuration with an SPS index of the value.  (Yang, Fig. 11, page 25, HARQ, DCI, SPS PDSCH)
 
Regarding Claim 9,	The combination of Yang, and Document OPPO disclose the method of claim 8, wherein the DCI is determined as a valid release, in case that a cyclic redundancy check (CRC) of a corresponding DCI format is scrambled with a configured scheduling radio network temporary identifier (CS-RNTI), a new data indicator field in the DCI is set to 0, and values of redundancy version field, modulation and coding scheme field, and frequency domain resource assignment field correspond to predetermined values.  (Yang, Fig. 11, page 25 DCI.  Yang discloses about DCI through various passages in the reference, page 14 discloses about DCI format,  Yang discloses about CS-RNTI through page 12, Yang discloses about MCS and frequency domain resource assignment through page 15)
  
Regarding Claim 10,	 The combination of Yang, and Document OPPO disclose the method of claim 6, wherein the HARQ-ACK codebook is received from the terminal on a physical uplink control channel (PUCCH). (Yang, Fig. 11, page 25 HARQ-ACK codebook, and PUCCH, Fig. 13, page 32 UE 120)
  
Regarding Claim 11,	 Yang discloses a terminal in a wireless communication system, the terminal comprising: a transceiver configured to transmit and receive a signal; and a controller configured to: (Yang, Fig. 13, page 32 terminal (UE) 120)
receive, from a base station, downlink control information (DCI) indicating a plurality of semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) releases,  (Yang, Fig. 13, page 32 Base Station (BS) 110, Fig. 11, page 25 SPS PDSCH)
obtain a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook including a HARQ-ACK information bit corresponding to the DCI, and (Yang, Fig. 11, page 25 HARQ-ACK codebook, HARQ-ACK information bit and DCI)
 transmit, to the base station, the HARQ-ACK codebook, (Yang, Fig. 13, page 32 Base Station (BS) 110), Fig. 11, page 25 HARQ-ACK codebook)
wherein a location in the HARQ-ACK codebook for the HARQ-ACK information bit corresponding to the DCI is same as for a corresponding SPS PDSCH reception with a lowest SPS index among the plurality of SPS PDSCH releases.  (Yang, Fig. 11, page 25 HARQ-ACK codebook, HARQ-ACK information, DCI, SPS PDSCH)
(Document OPPO: Whole Document)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Yang prior to the effective filing date of an application of the claimed invention with that of Document OPPO so that latest developments related to determination to HARQ-ACK codebook determination, DCI format, SPS PDSCH release/reception, Indicator field, DAI field be included in the method.  The motivation to combine the teachings of Document OPPO will extend the usage of fallback HARQ-ACK codebook based on UE implementation.  (Document OPPO, Reason for Change, Page 1)
 
Regarding Claim 12,	 The combination of Yang, and Document OPPO disclose the terminal of claim 11, wherein the controller is further configured to receive, from the base station, a radio resource control (RRC) message including information configuring the HARQ-ACK codebook as semi-static. (Yang, page 14 discloses RRC/RRC layer. Fig. 11, page 25 discloses HARQ-ACK codebook as semi-static, Fig. 13, page 32 discloses about Base Station (BS) 110)
 
Regarding Claim 13,	 The combination of Yang, and Document OPPO disclose the terminal of claim 11, wherein a value of a HARQ process number field in the DCI indicates a release of an SPS PDSCH configuration with an SPS index of the value.  (Yang, Fig. 11, page 25 discloses HARQ, DCI, and SPS PDSCH)

Regarding Claim 14,	 The combination of Yang, and Document OPPO disclose the terminal of claim 13, wherein the DCI is determined as a valid release, in case that a cyclic redundancy check (CRC) of a corresponding DCI format is scrambled with a configured scheduling radio network temporary identifier (CS-RNTI), a new data indicator field in the DCI is set to 0, and values of redundancy version field, modulation and coding scheme field, and frequency domain resource assignment field correspond to predetermined values.  (Yang, Fig. 11, page 25 DCI.  Yang discloses about DCI through various passages in the reference, page 14 discloses about DCI format,  Yang discloses about CS-RNTI through page 12, Yang discloses about MCS and frequency domain resource assignment through page 15)
  
Regarding Claim 15,	 The combination of Yang, and Document OPPO disclose the terminal of claim 11, wherein the HARQ-ACK codebook is transmitted to the base station on a physical uplink control channel (PUCCH).  (Yang, Fig. 11, page 25 discloses HARQ-ACK codebook, and PUCCH.  Fig. 13, page 32 discloses about Base Station (BS) 110)

Regarding Claim 16,	 Yang discloses a base station in a wireless communication system, the base station comprising:   (Yang, Fig. 13, page 32 discloses about a base station (BS) 110)
a transceiver configured to transmit and receive a signal; and (Yang, Fig. 13, page 32, BS 110 has a transceiver)
(Yang, Fig. 13, page 32, A base station 110 has a controller)
 transmit, to a terminal, downlink control information (DCI) indicating a plurality of semi persistent scheduling (SPS) physical downlink shared channel (PDSCH) releases, and  (Yang, Fig. 13, page 32 discloses a terminal (UE) 120, Fig. 11, page 25 discloses about SPS PDSCH)
receive, from the terminal, a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook including a HARQ-ACK information bit corresponding to the DCI,  (Yang, Fig. 13, page 32 discloses about the terminal (UE) 120, Fig. 11, page 25 discloses about HARQ-ACK codebook, HARQ-ACK information, and DCI)
wherein a location in the HARQ-ACK codebook for the HARQ-ACK information bit corresponding to the DCI is same as for a corresponding SPS PDSCH reception with a lowest SPS index among the plurality of SPS PDSCH releases.  (Yang, Fig. 11, page 25 discloses about HARQ-ACK codebook, HARQ-ACK information, DCI, and SPS PDSCH)
Document OPPO further discloses and discuss recent developments related to determination to HARQ-ACK codebook determination, DCI format, SPS PDSCH release/reception, Indicator field, DAI field.  (Document OPPO: Whole Document)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Yang prior to the effective filing date of an application of the claimed invention with that of Document OPPO so that latest developments related to determination to HARQ-ACK codebook determination, DCI format, SPS PDSCH release/reception, Indicator field, DAI field be included in the (Document OPPO, Reason for Change, Page 1)

Regarding Claim 17,	The combination of Yang, and Document OPPO disclose the base station of claim 16, wherein the controller is further configured to transmit, to the terminal, a radio resource control (RRC) message including information configuring the HARQ-ACK codebook as semi-static. (Yang, Fig. 13, page 32 discloses about a Base Station (BS) 110, and the terminal (UE) 120, page 14 discloses about RRC. Fig. 11, page 25 discloses about HARQ-ACK codebook as semi-static)
  
Regarding Claim 18,	The combination of Yang, and Document OPPO disclose the base station of claim 16, wherein a value of a HARQ process number field in the DCI indicates a release of an SPS PDSCH configuration with an SPS index of the value.  (Yang, Fig. 11, page 25 discloses about HARQ, DCI, and SPS PDSCH)

Regarding Claim 19,	 The combination of Yang, and Document OPPO disclose the base station of claim 18, wherein the DCI is determined as a valid release, in case that a cyclic redundancy check (CRC) of a corresponding DCI format is scrambled with a configured scheduling radio network temporary identifier (CS- RNTI), a new data indicator field in the DCI is set to 0, and values of redundancy version field, modulation and coding scheme field, and frequency domain resource assignment field correspond to predetermined values.  (Yang, Fig. 11, page 25 DCI.  Yang discloses about DCI through various passages in the reference, page 14 discloses about DCI format,  Yang discloses about CS-RNTI through page 12, Yang discloses about MCS and frequency domain resource assignment through page 15)

Regarding Claim 20,	The combination of Yang, and Document OPPO disclose the base station of claim 16, wherein the HARQ-ACK codebook is received from the terminal on a physical uplink control channel (PUCCH).  (Yang, Fig. 11, page 25 discloses about HARQ-ACK codebook, and PUCCH.  Fig. 13, page 32 discloses the terminal (UE) 120)

Conclusion
10.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a)	3GPP TSG RAN WG1 Meeting #96, Athens, Greece, February 25th-March 1st, 2019, R1-1902844, Agenda item: 7.2.6.1.2, Source: Motorola Mobility, Lenovo, Title: UCI enhancements for URLLC.  The document has related information to application disclosure.
(b)	3GPP TSG RAN WG1 Meeting #96, Athens, Greece, 25th February – 1st March, 2019, R1-1901978, Source: CATT, Title: corrections to UCI feedback, Agenda item: 7.1.3.  The document has related information to application disclosure.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463